                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

ERIC SLATER,
                                                    Case No. 1:14cr31
       Petitioner,                                  Judge Michael R. Barrett

       v.

UNITED STATES OF AMERICA,

       Respondent.

                                     OPINION & ORDER

       This matter is before the Court on Petitioner Eric Slater’s Motion to Correct

Sentence Pursuant to 28 U.S.C. § 2255. (Docs. 42, 45). 1 The United States filed a

Response. (Doc. 50). Petitioner filed a Reply. (Doc. 53). The United States was then

granted leave to file a Sur-Reply. (Doc. 55). For all the reasons indicated herein, the

Court DENIES Petitioner’s Section 2255 Motion.

I.     BACKGROUND

       On April 19, 2011, Petitioner plead guilty to violations of 21 U.S.C. § 841(a) and

(b)(1)(B) (Possession with Intent to Distribute More than 500 Grams of Cocaine) and 18

U.S.C. § 924(c) (Possession of a Firearm in Furtherance of a Drug Trafficking Crime).

(Doc. 24).    On August 18, 201, this Court sentenced Petitioner and entered final

judgment. (Docs. 30, 31). Petitioner did not file an appeal.




       1
         Petitioner originally filed his Motion on November 6, 2019. (Doc. 42). However, the
motion was not signed and this Court ordered Petitioner to file a corrected pleading. (Doc. 44).
Petitioner re-filed his motion with his signature on December 27, 2019. (Doc. 45). The Court
will use the November 6, 2019 date in its discussion.
       .

       On November 6, 2019, Petitioner filed a pro se 28 U.S.C. § 2255 motion to

vacate his sentence. (Doc. 42; see also Doc. 45). Petitioner argues that the United

States’ decision to enhance his sentence on the drug-trafficking count by filing a notice

of a predicate drug-trafficking offense under 21 U.S.C. § 851 is contrary to Department

of Justice policy outlined in a memorandum issued by Attorney General Eric Holder on

August 12, 2013. Petitioner also argues his sentence should be corrected based upon

the decision in Mathis v. United States, 136 S. Ct. 2243 (2016) because his 1997 state

convictions for violations of Ohio Revised Code § 2925.03(A) cannot serve as

predicates for a § 851 enhancement.

       The United States responds that Petitioner’s claims are untimely, and there is no

basis to toll the limitations period.     Alternatively, the United States maintains that

Petitioner’s claims fail on the merits.

II.    APLLICABLE STANDARDS

       A prisoner seeking relief under 28 U.S.C. § 2255 must allege either “(1) an error

of constitutional magnitude; (2) a sentence imposed outside the statutory limits; or (3)

an error of fact or law that was so fundamental as to render the entire proceeding

invalid.”   Mallett v. United States, 334 F.3d 491, 496-97 (6th Cir. 2003) (citing

Weinberger v. U.S., 268 F.3d 346, 351 (6th Cir.), cert. denied, 535 U.S. 967 (2001)).

       A one-year statute of limitations applies to the filing of a § 2255 motion. 28

U.S.C. § 2255(f). When a § 2255 movant does not pursue a direct appeal to the court

of appeals, his conviction becomes final on the date on which the time for filing such

appeal expires. See Sanchez-Castellano v. United States, 358 F.3d 424, 428 (6th Cir.



                                              2
2004). Therefore, Petitioner’s conviction became final on September 1, 2011, which is

fourteen days after this Court entered his judgment of conviction and sentence. See

Fed. R. App. P. 4(b)(1)(A). As a result, Petitioner’s time for filing a § 2255 motion

expired one year later on September 1, 2012. Petitioner did not file his § 2255 motion

until November 6, 2019. However, under § 2255(f)(3), a prisoner may file a habeas

application within one year of “the date on which the right asserted was initially

recognized by the Supreme Court, if that right has been newly recognized by the

Supreme Court and made retroactively applicable to cases on collateral review.”

III.   ANALYSIS

       A. Attorney General Memorandum

       Petitioner argues that based on a memorandum issued by Attorney General Eric

Holder on August 12, 2013, it was not appropriate for the U.S. Attorney’s Office to seek

an enhancement of his sentence under 21 U.S.C. § 851. 2 The memorandum advised

prosecutors that they should decline to file an information pursuant to 21 U.S.C. § 851

unless the facts of the case showed that it was “appropriate for severe sanctions.” 3 The

memorandum sets forth six factors which prosecutors should consider when

determining whether an enhancement is appropriate. Petitioner maintains that based

on these factors, the § 851 enhancement did not apply to his sentence.

       2
         The U.S. Attorney filed an Information under 21 U.S.C. § 851 giving notice that, if
Petitioner were convicted of either Count Two or Count Five of the Superseding Indictment, the
government would rely on Petitioner’s previous convictions for Trafficking in Cocaine in violation
of Ohio Revised Code § 2925.03(A) to increase the statutorily authorized punishment for a
violation of 21 U.S.C. § 841(a)(1). (Doc. 22).
       3
         See “Department Policy on Charging Mandatory Minimum Sentences and Recidivist
Enhancements in Certain Drug Cases,” U.S. Department of Justice (Aug. 12, 2013), available at
https://www.justice.gov/sites/default/files/oip/legacy/2014/07/23/ag-memo-department-
policypon-chargingmandatory- minimum-sentences-recidivist-enhancements-in-certain-
drugcases.pdf (last accessed April 28, 2021).

                                                3
       However, even if the memorandum could support Petitioner’s claim, the one-year

clock for this claim would have expired on August 12, 2014, one year from the date it

was issued. Because Petitioner did not file his § 2255 motion until November 6, 2019,

this claim is barred by the one-year statute of limitations.

       B. Mathis v. United States, 136 S. Ct. 2243 (2016)

       Petitioner argues that under Mathis v. United States, 136 S. Ct. 2243 (2016) his

conviction for Trafficking in Cocaine in violation of Ohio Revised Code § 2925.03(A)

cannot qualify as a predicate offense for enhancement because its elements are

broader than those of the listed generic offense.

       In Mathis, the Supreme Court analyzed whether an Iowa burglary conviction

qualified as a “violent felony” under the ACCA, and in doing so, the Supreme Court

clarified the proper application of the categorical and modified categorical approaches.

136 S. Ct. at 2248-49; 18 U.S.C. § 924(e)(2)(B)(ii). However, the Sixth Circuit has

concluded that Mathis did not announce a new rule of constitutional law, but merely

interpreted the statutory word “burglary” in the ACCA. In re Conzelmann, 872 F.3d 375,

377 (6th Cir. 2017). Moreover, Mathis was decided on June 23, 2016. The one-year

filing period for seeking relief would have expired no later than June 23, 2017.

Petitioner did not file his § 2255 motion until November 6, 2019.

       Therefore, Petitioner is not entitled to relief under Mathis, and Petitioner’s § 2255

motion is not timely under 28 U.S.C. § 2255(f)(3). Accord Goins v. United States, No.

16-6826, 2017 WL 6546952, at *1 (6th Cir. June 26, 2017).




                                              4
       C. Equitable tolling

       In his motion itself, Petitioner recognizes that his § 2255 motion is procedurally

barred, but asks this Court to toll the limitations period because he: “is not familiar with

the law, procedures and filing requirements, and thus accordingly required the

assistance of an inmate in the preparation of his motion.” Petitioner explains further that

he is “[w]ithout legal resources to hire legal counsel,” and he “only recently found an

inmate who would assist him.” (Doc. 45, PageID 140).

       Equitable tolling is rarely granted and “is evaluated on a case-by-case basis, with

the petitioner having the ultimate burden of persuading the court that he or she is

entitled to equitable tolling.” Keeling v. Warden, 673 F.3d 452, 462 (6th Cir. 2012)

(quoting Ata v. Scutt, 662 F.3d 736, 741 (6th Cir. 2011) (internal quotations omitted). “A

petitioner is entitled to equitable tolling ‘only if he shows (1) that he has been pursuing

his rights diligently, and (2) that some extraordinary circumstance stood in his way and

prevented timely filing.’” Jefferson v. United States, 730 F.3d 537, 549 (6th Cir. 2013)

(quoting Holland v. Florida, 560 U.S. 631, 130 S.Ct. 2549, 2562, 177 L.Ed.2d 130

(2010)).

       Petitioner did not file his § 2255 motion until November 6, 2019—a little over

eight years after his original judgment became final, five year after the memorandum

was issued by Attorney General Eric Holder, and two years after Mathis was decided.

Therefore, Petitioner has not shown that he has been pursuing his rights diligently.

Petitioner also has not shown that some extraordinary circumstance stood in his way to

prevent timely filing. Ignorance of the law is not a sufficient basis for equitable tolling.

Allen v. Yukins, 366 F.3d 396, 403 (6th Cir. 2004).         Similarly, failing to secure a



                                             5
jailhouse lawyer is a “garden variety excuse[ ] that do[es] not suffice to establish ‘that

some extraordinary circumstance stood in his way’ and prevented timely filing.” United

States v. Hathorn, No. 1:12-CR-50, 2016 WL 4462612, at *3 (W.D. Mich. Aug. 24, 2016)

(quoting Holland, 560 U.S. at 655); see also Howell v. United States, No. 12-2865-STA-

TMP, 2015 WL 3407217, at *5 (W.D. Tenn. May 26, 2015) (lack of sophistication with

the legal system and need to seek help from another inmate are not sufficient to

constitute an extraordinary circumstance to excuse petitioner’s late filing).

       Petitioner also argues that denying his § 2255 motion as procedurally barred

runs counter to Congress’ intent in passing the First Step Act of 2018, Pub. L. No. 115-

391, 132 Stat. 5194. However, the First Step Act was enacted on December 21, 2018,

which is more than six years after Petitioner was sentenced. The limited retroactivity of

the First Step Act does not apply to Petitioner. Accord United States v. Wiseman, 932

F.3d 411, 417 (6th Cir. 2019), cert. denied, 140 S. Ct. 1237, 206 L. Ed. 2d 227 (2020)

(explaining that “the First Step Act is largely forward-looking and not retroactive,

applying only where ‘a sentence for the offense has not been imposed as of [the] date

of enactment.’”) (quoting Pub. L. No. 115-391, 132 Stat. 5194, § 401(c)). Therefore, the

First Step Act does not provide a basis for considering Petitioner’s § 2255 motion.

       Finally, Petitioner maintains that he was unaware of the § 851 enhancement

before sentencing. It is not clear how this would entitle Petitioner to equitable tolling.

Moreover, there is evidence in the record that Petitioner was aware of the § 851

enhancement. At Petitioner’s change of plea hearing, before Petitioner plead guilty, the

Court had the following discussion with Petitioner:

       THE COURT: The Court further advises you that the mandatory minimum
       penalty provided by law for these charges, as I mentioned, is ten years --


                                             6
       five years to life and five years on count one, and ten years on count two.
       So it looks like you’re facing a total of 15 years’ mandatory minimum
       sentence. Do you understand that?

       THE DEFENDANT: Yes.

(Doc. 38, PageID 102). At sentencing, Petitioner explained that he thought that the

United States was “not going to use the 851 against me.”           (Doc. 37, PageID 85).

However, not only was the mandatory minimum explained in open court at the plea

hearing, but the plea agreement itself explains that the minimum sentence for the

violations of 21 U.S.C. § 841(a) and (b)(1)(B) is ten years in prison “[b]ecause Slater

had a prior conviction for felony drug offense.” (Doc. 23, PageID 41-42).

       Based on the foregoing, Petitioner has not demonstrated that he is entitled to

equitable tolling, and therefore his Motion to Correct Sentence is untimely.

IV.    CONCLUSION

       Pursuant to Title 28 U.S.C. § 2255, the Court finds that the motions, files, and

records of this case conclusively show that Petitioner is not entitled to relief. Therefore,

a hearing is not necessary to determine the issues and make the findings of fact and

conclusions of law with respect thereto. Smith v. United States, 348 F.3d 545, 550-51

(6th Cir. 2003). The claims raised are conclusively contradicted by the record and the

well-settled law of the Sixth Circuit and the United States Supreme Court. Accordingly,

Petitioner’s Motion to Vacate pursuant to 28 U.S.C. § 2255 (Docs. 42, 45) is DENIED.

       Further, the Court will not issue a certificate of appealability in this case. When a

district court denies a motion on procedural grounds without addressing the merits of

the motion, a certificate of appealability should issue if the movant shows “that jurists of

reason would find it debatable whether the motion states a valid claim of the denial of a



                                             7
constitutional right and that jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

When a plain procedural bar is present and the district court is correct to invoke it to

dispose of the matter, a reasonable jurist could not conclude either that the court erred

in dismissing the motion or that the movant should be allowed to proceed further. Id. at

484. This Court concludes that no jurists of reason could find its procedural ruling to be

debatable, and therefore no appeal is warranted.

       IT IS SO ORDERED.

                                                        _____/s/ Michael R. Barrett ___
                                                        Michael R. Barrett, Judge
                                                        United States District Court




                                             8
